Citation Nr: 0329367	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 
percent disabling.  

2.	Entitlement to service connection for residuals of 
shrapnel wounds to the groin.  

3.	Entitlement to service connection for residuals of 
shrapnel wounds to the right hand.  

4.	Entitlement to service connection for residuals of a 
gunshot wound to the chest.  

5.	Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On April 29, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The veteran had active duty in the United States 
Marine Corps from May 1967 to August 1970.  The 
veteran states that he sustained shrapnel wounds to 
the groin and right hand, and a gunshot wound of 
the chest, while on active duty.  Contact the 
National Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain all available 
service medical records.  If no service records can 
be found, or if they have been destroyed, ask for 
specific confirmation of that fact.  

2.	Concurrently with #1 above, ask the veteran to 
identify all VA and non-VA health care providers 
that have treated him for PTSD, shrapnel wounds to 
the groin and right hand, residuals of a gunshot 
wound to the chest, and malaria since his discharge 
from active military service.  Obtain records from 
each health care provider the appellant identifies.  

3.	After completing the development noted in #s 1 and 
2 above, make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
psychiatric examination to determine the current 
nature and severity of his PTSD.  Send the claims 
folder to the examiner for review.  Following 
examination of the veteran, the examiner is asked 
to provide a GAF scale score and an opinion on what 
effect the veteran's service-connected PTSD has on 
his ability to work.  

4.	The veteran should also be afforded a general 
medical examination to determine whether he has any 
current residuals of shrapnel wounds to the groin 
and right hand, residuals of a gunshot wound to the 
chest, and malaria.  Send the claims folder to the 
examiner for review; the examiner must indicate 
that the claims folder was reviewed.  

a.	The examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that any 
current disabilities of the groin and right 
hand are due to shrapnel wounds that allegedly 
occurred during the veteran's period of active 
service from May 1967 to August 1970.  
Similarly, the examiner must express an 
opinion at to whether it is at least as likely 
as not (50 percent or greater likelihood) that 
any current disability of the chest is due to 
a gunshot or shrapnel wound that allegedly 
occurred during the veteran's period of active 
service from May 1967 to August 1970.  In 
making this determination, the examiner should 
note the veteran's service medical records, 
including the February 1967 enlistment 
examination, which revealed a scar on the 
right hand; the records from June 1970 showing 
repair of a paraumbilical hernia, the June 
1970 discharge examination, as well as a 
report of a November 1970 VA medical 
examination.  
b.	As to the remaining issue, the examiner is 
asked to determine if the veteran has malaria 
or residuals of malaria and, if so, whether it 
is at least as likely as not (50 percent or 
greater likelihood) that any current 
disability is causally related to service 
(e.g., episode of malaria during service).  
c.	The clinician should provide a rationale for 
any opinion expressed.  If the examiner is 
unable to provide any of the requested medical 
opinions without resorting to speculation, it 
should be so stated.  

5.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





